968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Plaintiff-Appellant,andWilliam N. HOBBINS;  David Kinder, Plaintiffs,v.Thomas R. CORCORAN, Warden;  Elmanus Herndon, ActingCommissioner, In his individual and official capacity;Bishop L. Robinson, Secretary, Department of Public Safety,In his individual and official capacity;  William DonaldSchaefer, Governor, State of Maryland, In his individual andofficial capacity, Defendants-Appellees.
No. 91-6608.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 12, 1991Decided:  July 8, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-90-2118-B)
Winston Lloyd, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Winston Lloyd appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Lloyd v. Corcoran, No. CA-90-2118-B (D. Md. May 7, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that even if Lloyd's claims for injunctive relief could be characterized as capable of repetition yet evading review, thereby avoiding a finding of mootness, they fail on the merits